Citation Nr: 1456618	
Decision Date: 12/24/14    Archive Date: 01/02/15

DOCKET NO.  14-20 031A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUES

1.  Entitlement to service connection for residuals of a stroke.

2.  Entitlement to service connection for right hemiplegia associated with stroke.

3.  Entitlement to service connection for aphasia associated with stroke.

4.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Jewish War Veterans of the United States


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse

ATTORNEY FOR THE BOARD

A. Hinton, Counsel


INTRODUCTION

The Veteran had active service from August 1969 to May 1971, including service in Vietnam from January 9, 1970 to December 1, 1970. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from October 2013 and November 2013 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Reno, Nevada. 

The Veteran testified before the undersigned Veterans Law Judge at a Travel Board hearing in December 2014.

The issue of entitlement to service connection for erectile dysfunction has been raised by the record in a June 2014 VA examination report, but has not been adjudicated by the agency of original jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 


REMAND

The Veteran claims service connection for a stroke and for specific stroke-related residuals of right hemiplegia and aphasia resulting from his August 2012 stroke.  

The Veteran underwent VA examination in June 2014 addressing this matter.  However, a remand for an examination is necessary for the following reasons.  The VA examination in June 2014 contains a diagnosis of thrombosis, transient ischemic attack (TIA), or cerebral infarction; and identified aphasia and right hemiplegia as conditions related to the stroke.  The examiner concluded with an opinion that the Veteran's 
stroke is due to ischemia brought about by thrombosis (obstruction of a blood vessel by a blood clot formed locally) in one of his cerebral arteries in the brain, as mentioned by the doctors in St. Rose Hospital.  This is an entirely different form of ischemia from his heart condition.  Moreover, it is not related or caused by the ischemic heart disease or thrombosis in his coronary arteries which happened in 2010. 
 
The St. Rose Dominican Hospital treatment records at the time of his August 2012 stroke do not contain a statement of opinion or findings that specifically rule out the service-connected coronary artery disease status post coronary artery bypass graft as a cause of the Veteran's stroke.  A CT report associated with treatment of the August 2012 stroke shows findings of age-indeterminate ischemic changes in the left deep subcortical basal ganglia region, and occluded cervical left internal carotid artery, and a large thrombus in the left internal carotid artery terminus, extending through the middle cerebral artery, towards the left middle cerebral artery bifurcation with some distal flow into the bifurcation and in the sylvan fissure, and other cerebrovascular findings.  

First, the June 2014 VA examination did not discuss the likelihood that the Veteran's service-connected coronary artery disease, status post coronary artery bypass graft, aggravated the Veteran's stroke or any condition that may have resulted in stroke, or aggravated any right hemiplegia or aphasia.  See El-Amin v. Shinseki, 26 Vet. App. 136 (2013) (holding that a medical opinion that only addresses whether a service-connected disability caused a nonservice-connected disability does not address whether the service-connected disability aggravated a nonservice-connected disability). 

Next, the June 2014 VA examiner did not provide an opinion as to the likelihood that the Veteran's stroke may have otherwise resulted from the same disease process as the service-connected coronary artery disease (ischemic heart disease) to include as due to a correlated etiology associated with service; such as due to exposure to herbicides.  The examiner did not provide an opinion as to the likelihood of a relationship between the presumed exposure of the Veteran to herbicides including Agent Orange in service because he served in Vietnam.  See 38 C.F.R. § 3.307(a)(6) (2014).  

Although stroke is not one of the disabilities currently listed under 38 C.F.R. § 3.309 for which service connection is established if exposure to herbicides in service is shown, a number of other cardiovascular conditions are listed, including ischemic heart disease/coronary artery disease.  See 38 C.F.R. § 3.309 (e) (2014).  The Veteran is already service connected for coronary artery disease on the basis of his service in Vietnam with acknowledged exposure due to that service assignment.

In a recent publication, Veterans and Agent Orange: Update 2012, the Committee to Review the Health Effects in Vietnam Veterans of Exposure to Herbicides (The Committee), of the National Academy of Sciences Institute of Medicine, concluded that new evidence showed a limited and suggestive statistical association of stroke with herbicide exposure.  See http://www.nap.edu/ openbook.php?record_id=18395 (Last visited Dec. 19, 2014).

The Committee voted unanimously to move stroke to the "limited and suggestive" category [of a statistical association with herbicide exposure] because of new evidence showing a statistically significant association in the well-designed PIVUS (Prospective Investigations of the Vasculature in Uppsala Seniors) study; evidence of an overall increase in stroke and cerebrovascular disease associated with exposure to the chemicals of interest in ... Vietnam-veteran populations in the most relevant of previously considered studies; demonstrated biological plausibility from human and animal studies; and the strong connection between stroke and hypertension, cardiovascular disease, and diabetes (three conditions already in the limited and suggestive category).

The Committee concluded that after carefully examining the new evidence, the committee deemed the new information justified inclusion of stroke in the limited or suggestive category, along with the continued placement of both hypertension and ischemic heart disease in that category.  Id.
  
As the Veteran served in Vietnam and is presumed to be exposed to herbicides, analysis of his claim requires an examination and an opinion of the likelihood that the Veteran's stroke is related to that exposure during service in Vietnam.

The above actions and expected RO determinations of entitlement to service connection for stroke and the related service connection claims will have a potential impact on the Board's decision with respect to the TDIU issue on appeal.  As such, the Board finds that the RO's determinations as to the service connection claims are inextricably intertwined with the TDIU issue on appeal.  Thus, on that basis, a decision by the Board on the Veteran's TDIU claim would at this point be premature.  See Harris v. Derwinski, 1 Vet. App 180, 183 (1991) (two issues are "inextricably intertwined" when a decision on one issue would have a "significant impact" on a Veteran's claim for the second issue); Parker v. Brown, 7 Vet. App. 116, 118 (1994).  Hence, the Board's resolution of the TDIU claim at the present time would be premature. 

It is not clear from review of the claims files whether the Veteran has received all proper notice required under VCAA (The Veterans Claims Assistance Act of 2000, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 38 C.F.R. § 3.159), with respect to the TDIU claim as well as for secondary service connection.  On remand, the RO should provide the Veteran with proper VCAA notice as to the claims.

Accordingly, the case is REMANDED for the following actions:

1.  Issue a letter that complies with the requirements of 38 U.S.C.A. § 5103(a) (West 2014) and 38 C.F.R. § 3.159(b) (2014) that includes an explanation as to the information or evidence needed to establish TDIU and service connection on a secondary basis.
 
2.  Thereafter, schedule the Veteran for VA examination by an appropriate specialist to determine: the nature extent, onset and likely etiology of any (a) stroke (b) right hemiplegia, and (c) aphasia, and any other separate conditions associated with the 2012 stroke, found to be present.  The claims folder and a copy of this remand should be made available to and be reviewed by the examiner and all necessary tests should be conducted.  All indicated studies should be performed and all findings should be reported in detail.  

For any diagnosed stroke, right hemiplegia, aphasia, or associated condition, the examiner must opine as to whether it is at least as likely as not that the condition: 
(i) is related to or had its onset during service, to include as due to presumed exposure to herbicides (Agent Orange) in service; 
(ii) was caused by or aggravated by a service-connected disability to include coronary artery disease, status post coronary artery bypass graft; or
(iii) is part of the same disease process as the service-connected coronary artery disease, status post coronary artery bypass graft.

Additionally, the examiner must opine as to whether (without regard to the Veteran's age or the impact of any nonservice-connected disabilities) it is at least as likely as not that the Veteran's service-connected disabilities, either alone or in the aggregate, render him unable to secure or follow a substantially gainful occupation during the period of the pending claim.  If the examiner determines that any stroke, right hemiplegia, or aphasia disability, or any other separate condition associated with the stroke, found to be present, is as likely as not etiologically related to service or to a service-connected disability, then consider that disability in rendering the opinion as to the Veteran's employability. 

A complete rationale for any opinion expressed and conclusion reached should be set forth. 

3.  Then, readjudicate the appeal.  If a benefit sought remains denied, the Veteran and his representative must be furnished a supplemental statement of the case and be given an opportunity to submit written or other argument in response before the claims file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
RYAN T. KESSEL 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

